DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/15/2022.
Claims 1-2 and 5-45 remain pending in the application with claims 29-33 and 37-45 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25, which depends on claim 1 that recites the first double axis diffraction grating sheet disposed on top of the first refractive-reflective sheet (emphasis added), recites the first double axis diffraction grading sheet is disposed under the first refractive-reflective that is not supported by the originally filed disclosure because the originally filed disclosure does not support a double axis diffraction grating sheet that exists above and below the same refractive-reflective sheet.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25, which depends on claim 1 that recites the first double axis diffraction grating sheet disposed on top of the first refractive-reflective sheet (emphasis added), recites the first double axis diffraction grading sheet is disposed under the first refractive-reflective that renders the claim indefinite because it is unclear as to how the same double axis diffraction grating sheet can be simultaneously be on top of and under the same refractive-reflective sheet.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 9, 12-20, 22, 24-28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandan et al. (US 2017/0033733) in view of Wakabayashi et al. (US 2014/0050441) and Vasylyev (US 2010/0278480).
Addressing claims 1 and 34-36, Chandan discloses a system (figs. 1 and 6) for amplifying a solar panel’s output, comprising:
	a solar panel 102 having a light receiving surface (the upper surface) and a frame (the peripheral area of the solar panel) having an upper edge (the edge adjacent to the mirror 106) and a lower edge (the edge adjacent to the mirror 104 in fig. 1); and
	a first refractive-reflective sheet (fig. 6) having: a first side including a plurality of refracting elements (605, 607, 609, 611 and 613), and a second side (mirror 604), the first refractive-reflective sheet being disposed to the front of and near said lower edge for reflecting sunlight onto said light receiving surface of said solar panel thus amplifying said output; and
	wherein said first refractive-reflective sheet comprises a lenticular sheet (the sheet having the plurality of micro-hemispheres described in paragraph [0057]).

Chandan is silent regarding a first double axis diffraction grating sheet disposed on top of the first refractive-reflective sheet and the plurality of refracting elements comprise a plurality of linear lenticular lenses.

Vasylyev discloses a light concentrating sheet comprises a plurality of hemispheres 6 (fig. 17) or a plurality of linear lenticular lenses 6 (fig. 12).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the first refractive-reflective sheet of Chandan with the refractive-reflective sheet having the plurality of linear lenticular lenses of Vasylyev in order to focus incoming sunlight as well as guiding the incoming sunlight toward the light receiving surface of the solar panel (Vasylyev figs. 12-13).

Wakabayashi discloses a system for amplifying a solar panel’s output; wherein, the system comprises a double axis diffraction grading sheet (light trapping sheet 51 comprising the light-coupling structure 3 made of a two-dimensional diffraction grating sheet so as to efficiently take in light from every direction [0007], the two-dimension diffraction grating sheet is the structural equivalence to the claimed double axis, or two axes correspond to two dimensions, diffracting grating sheet) situated above an optical layer 9 (fig. 22).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Chandan in view of Vasylyev with the light trapping sheet having the double axis diffraction grating sheet disclosed by Wakabayashi situated on top of the refractive-reflective sheet in order increase the amount of light impinging on the light receiving surface of the solar panel by trapping incoming sunlight and direct it toward the light receiving surface of the solar panel.  In the modified system of Chandan in view of Vasylyev and Wakabayashi, the light trapping sheet is the structural equivalence to the claimed a first double axis diffraction grating sheet disposed on top of said first refractive-reflective sheet for diffusing reflected sunlight (fig. 22 of Wakabayashi discloses the light trapping layer diffuses reflected sunlight) onto said light receiving surface of the solar panel (via the underlying refractive-reflective sheet that directs the sunlight toward the light receiving surface of the solar panel) thus further amplifying said output while also preventing burning of the solar panel.

Addressing claim 2, fig. 11 of Vasylyev discloses the second side has a plurality of refracting elements 14 for propagating light in the desired direction.

Addressing claim 5, the solar panel shown by Chandan is the structural equivalence to the claimed thin film solar panel because the claim does not specify any numerical values associated with the thickness of the solar panel to differentiate the claimed thin film solar panel from that of the prior art.

Addressing claim 6, fig. 12 of Vasylyev discloses the plurality of linear lenticular lenses 6 run in a direction perpendicular to the direction in which light is propagated; therefore, the modified system of Chandan in view of Vasylyev has the plurality of linear lenticular lenses 6 run in a direction perpendicular to the light receiving surface of the solar panel in order to direct sunlight onto the light receiving surface of the solar panel.

Addressing claim 9, figs. 1 and 6 of Chandan show a second refractive-reflective sheet 606 similar to the first refractive-reflective sheet 604 disposed above the top edge of the solar panel and oriented for reflecting additional sunlight onto said light receiving surface of the solar panel thus further amplifying the output.  Therefore, the limitation of current claim would have been obvious based on the teaching of Chandan, Vasylyev and Wakabayashi.

Addressing claim 12, Chandan discloses the second surface is a mirror, which meets the limitation a smooth surface coated with a reflective medium for reflecting additional sunlight onto said light receiving surface of the solar panel of claim 12.

Addressing claims 13-15, Vasylyev discloses in fig. 10A a reflective panel 26 disposed under the first refractive reflective sheet for reflecting additional sunlight toward the light receiving surface of the solar panel; therefore, the limitation of current claims would have been obvious based on the teaching of Chandan and Vasylyev.  Paragraph [0030] of Vasylyev discloses the reflective surfaces are mirrors.

Addressing claims 16 and 18, Vasylyev discloses the transparent waveguide material 4 whose surface is contoured to the curved reflecting panels, which renders the waveguide material has having curved surfaces disposed above the reflective panel and supporting the first refractive-reflective sheet.

Addressing claim 17, figs. 10A and 10B of Vasylyev disclose curved reflective surfaces disposed under the first refractive-reflective sheet in order to guide the incoming light in a desired direction; therefore, the limitation of current claim would have been obvious based on the teaching of Chandan in view of Vasylyev by incorporating the curved reflective surfaces under the first and second refractive-reflective sheets in order to guide the incoming sunlight toward the direction of the solar panel’s light receiving surface.

Addressing claims 19 and 22, fig. 5 of Chandan discloses right 612 and left 610 upstanding reflective panels [0057] positioned to the right and left of the solar panel and oriented for reflecting additional sunlight onto said light receiving surface of the solar panel; however, Chandan does not disclose the left and right reflective panels as refractive-reflective sheets or right and left upstanding refractive-reflective sheets positioned on the right and left upstanding reflective panels.
	At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the left and right reflective panels with the refractive -reflective sheets disclosed by Vasylyev in order to trap incoming light as well as directing light in the desired direction toward the light receiving surface of the solar panel.

Addressing claim 20, fig. 6 of Chandan discloses right 612 and left 610 reflective panels [0057] positioned to the right and left of the solar panel and oriented for reflecting additional sunlight onto said light receiving surface of the solar panel.

Addressing claim 24, fig. 6 of Chandan discloses at least one side strip of reflective material 610 and 612 oriented to reflect additional sunlight on said light receiving surface of said solar panel.

Chandan is silent regarding the side strip reflective material covered with a side strip of refractive-reflective material.
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the side strips of reflective material with the refractive -reflective sheets disclosed by Vasylyev in order to trap incoming light as well as directing light in the desired direction toward the light receiving surface of the solar panel.

Addressing claims 25 and 28, Vasylyev discloses in figs. 12-13 a layer 19 having different refractive index on top of the reflective panel 14 and under the refractive-reflective sheet 5.  Wakabayashi discloses the double axis diffraction grading sheet is for introducing a layer having different refractive index than the top and bottom optical layers (Abstract).  However, Chandan, Vasylyev and Wakabayashi are silent regarding the double axis diffraction grading sheet is disposed on top of the reflective panel and under the first refractive-reflective sheet.
	At the time of the effective filing date of the invention, one with ordinary would have found it obvious to modify the system of Chandan in view of Vasylyev and Wakabayashi with the double axis diffraction grading sheet on top of the reflective panel and under the refractive-reflective sheet in order to introduce a layer having different refractive index than those of the reflective panel and refractive-reflective sheet to enhance light trapping property of the system.

Addressing claim 26, Vasylyev discloses the first refractive-reflective sheet and the reflective panel are integrally formed (figs. 4A and 12).  Wakabayashi discloses the double axis diffraction grating sheet is integrally formed with the optical layer (9-10).  Therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Chandan, Vasylyev and Wakabayashi.

Addressing claim 27, Wakabayashi disclose the double axis diffraction grating sheet is a coating on the optical layer (9-10) in fig. 22; therefore, the limitation of current claim would have been obvious one of ordinary skill in the art based on the teaching of Chandan, Vasylyev and Wakabayashi by forming the double axis diffraction grating sheet as a coating on the first side of the refractive-reflective sheet.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandan et al. (US 20170033733) in view of Wakabayashi et al. (US 2014/0050441) and Vasylyev (US 2010/0278480) as applied to claims 1-2, 5-6, 9, 12-20, 22, 24-28 and 34-36 above, and further in view of Dayama et al. (US 2018/0248509).
Addressing claims 7-8, Chandan, Wakabayashi and Vasylyev are silent regarding the limitations of current claims.

Dayama discloses a system in fig. 3 similarly to that of Chandan.  Dayama further discloses in fig. 7 a second reflective sheet (reflector 1) similarly to the first reflective sheet (reflector 2) and disposed adjacent thereto or on top of the first reflective sheet for reflecting additional sunlight onto the light receiving surface of the solar panel.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Chandan in view of Wakabayashi and Vasylyev with a second refractive-reflective sheet similarly to the first refractive-reflective sheet and disposed adjacent thereto or on top of the first refractive-reflective sheet similarly to the way in which the reflector 1 of Dayama is situated relative to the reflector 2 in order to maximize the levelized cost of energy, improve supply-demand alignment and maximize the ground coverage ratio, shadow ratio (Dayama, [0049]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandan et al. (US 20170033733) in view of Wakabayashi et al. (US 2014/0050441) and Vasylyev (US 2010/0278480) as applied to claims 1-2, 5-6, 9, 12-20, 22, 24-28 and 34-36 above, and further in view of Butler (US 4,513,734).
Addressing claims 10-11, Vasylyev discloses anti-reflective coating on the optical layers [0036].

Chandan, Wakabayashi and Vasylyev are silent regarding the limitations of current claims.
Butler discloses an upstanding reflective sheet 4 positioned to the front of the solar panel for increasing the amount of light impinging on the light receiving surface of the solar panel 1 (figs. 1-3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Chandan in view Wakabayashi and Vasylyev with an upstanding refractive-reflective sheet positioned to the front of the solar panel similarly to the way in which the reflector positioned in front of the solar panel as disclosed by Butler in order to increase the amount of light passing though the refractive-reflective sheet to impinge on the light receiving surface of the solar panel for increase energy generation output.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandan et al. (US 20170033733) in view of Wakabayashi et al. (US 2014/0050441) and Vasylyev (US 2010/0278480) as applied to claims 1-2, 5-6, 9, 12-20, 22, 24-28 and 34-36 above, and further in view of Aguglia (US 2004/0025931).
Addressing claim 21, Chandan discloses in fig. 6 reflectors 610 and 612 disposed on the left and right sides of the solar panel; however, Chandan is silent regarding the reflective panel on top of the solar panel in the claimed manner.

Aguglia discloses in figs. 7-8 reflective panels on the left, right and top sides around the solar panel for reflecting light onto the light receiving surface of the solar panel.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Chandan with the reflective panel on the top side of the solar panel as disclosed by Aguglia in order to direct additional light onto the light receiving surface of the solar panel.

Addressing claim 23, Vasylyev discloses in fig. 4B a reflective panel (the reflecting coating for the reflectors 14), top curved supporting surface (the surface of the waveguide material contours the curves of the reflectors 14) positioned below said reflective panel, and a refractive-reflective sheet 5 positioned below said top supporting curved surface.  

Chandan, Vasylyev and Wakabayashi are silent regarding a right and left upstanding refractive-reflective sheets positioned on said right and left upstanding reflective panels and the combination of reflective panel, curved supporting surface and refractive-reflective sheets are positioned at the top of the solar panel.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the left and right reflective panels with the refractive -reflective sheets disclosed by Vasylyev in order to trap incoming light as well as directing light in the desired direction toward the light receiving surface of the solar panel.

Aguglia discloses in figs. 7-8 reflective panels on the left, right and top sides around the solar panel for reflecting light onto the light receiving surface of the solar panel.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Chandan with the light collecting device in fig. 4B of Vasylyev positioned at the top of the solar panel as disclosed by Aguglia in order to focus and direct additional light onto the light receiving surface of the solar panel.

Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 2014/0050441) in view of Thony (US 2010/0037954).
Addressing claim 34, Wakabayashi discloses in fig. 23 a system for amplifying a solar panel’s output, comprising:
	a solar panel 7 having a light receiving surface and an upper edge and a lower edge; and
	a double axis diffraction grating sheet 51 (sheet 51 includes two dimensional diffraction grating structure 3 that corresponds to the claimed double axis, one axis for each dimension, diffraction grating sheet) for reflecting and diffusing sunlight onto said light receiving surface of the solar panel thus amplifying said output (fig. 23).

Wakabayashi is silent regarding the claimed frame.

Thony discloses a system comprising solar cell panel 3 positioned on the side surfaces of a diffraction grating sheet for collecting light and generating power from light (figs. 3A-3B); wherein, the solar panel includes a frame 34 (fig. 9D).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar panel of Wakabayashi with the frame disclosed by Thony in order to provide support for the front protective sheet 31 as well as providing side protection for the solar panel (fig. 9D, [0090]).

Addressing claim 35, fig. 23 shows light is reflected by the bottom surface 2q of the sheet 51; therefore, the reflective surface of the bottom surface 2q corresponds to the claimed reflective panel disposed under said double axis diffraction grating sheet 3 for reflecting additional sunlight onto said light receiving surface of said solar panel thus amplifying the output power produced by the solar panel.
Addressing claim 36, fig. 23 of Wakabayashi shows the bottom side 2q of the diffraction grating is reflective; therefore, the coating material on the bottom side 2q corresponds to the claimed reflective material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-28 and 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/30/2022